           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF ILLINOIS
                         EASTERN DIVISION


HARTFORD FIRE INSURANCE
COMPANY and HARTFORD
CASUALTY INSURANCE                             Case No. 18-cv-07693
COMPANY,
                                               Judge Mary M. Rowland
Plaintiffs,

v.

INETWORKS SERVICES, LLC,
INETWORKS GROUP, INC.,
DAVID SAMAT, and THE SAN
JOSE GROUP CO.,

Defendants.


                     MEMORANDUM OPINION & ORDER

      This lawsuit arises from an insurance coverage dispute between Plaintiffs

Hartford Fire Insurance Company (“Hartford Fire”) and Hartford Casualty Insurance

Company (“Hartford Casualty”) (collectively, “Hartford”) on the one side, and

Defendants iNetworks Services,       LLC,    iNetworks Group Inc.,      (collectively,

“iNetwork”), David Smat, and the San Jose Group Company (“San Jose”) (collectively,

“Defendants”) on the other. Before the Court is Hartford’s motion for summary

judgment. For the reasons stated below, Hartford’s unopposed motion for summary

judgment is granted as to Count I and Counts IX-XIV. Hartford’s motion for summary

judgment is granted as to Counts III and V-VII. Counts II, IV, and VIII are dismissed

as moot.



                                         1
                           PROCEDRUAL POSTURE

      Hartford filed a Complaint in this Court seeking a declaratory judgment that

it had no duty to defend or indemnify the iNetwork Defendants and David Smat. The

Complaint listed fourteen counts. (Dkt. 1). The iNetwork Defendants and David Smat

have not responded to the lawsuit despite being served. On February 15, 2019, the

Court granted default judgment against the iNetwork Defendants and David Smat.

(Dkt. 16). San Jose responded to the Complaint (Dkt. 7). Hartford moved for “default

and summary judgment” on Counts I, III, V-VII, IX-XIV. (Dkt. 19). Only San Jose

responded to the motion, stating that it does not oppose Hartford’s motion for Counts

I and IX-XIV. (Dkt. 24, 1-2; Dkt. 37 ¶ 4). After reviewing the relevant policy

provisions, the Court grants Hartford’s unopposed motion for summary judgment on

Counts I and IX-XIV. The Court addresses the parties’ arguments regarding Counts

III and V-VII below. The remaining Counts II, IV, and VIII are dismissed as moot.

                                 BACKGROUND

1. Underlying Litigation

      In August 2015, Hartford Casualty issued iNetworks Group a General

Liability Policy (“General Policy”) and an Umbrella Liability Policy (“Umbrella

Policy”) for the period of November 6, 2015 to November 6, 2016. (Dkt. 21 ¶¶ 26, 28).

Several months later, Hartford Fire issued to iNetwork Services a Technology

Liability Policy (“Technology Policy”) for the period of January 27, 2016 to January

27, 2017.




                                         2
       iNetworks provides data storage to its clients. (Dkt. 21 ¶ 9). In September

2014, San Jose contracted with iNetworks to store all of San Jose’s data on iNetworks’

servers. (Id. at ¶¶ 16-17). On April 1, 2016, the iNetworks server containing San

Jose’s data was infected by a virus that destroyed all of San Jose’s data (the “Server

Compromise”). (Id. at ¶ 11). iNetworks and Smat were aware of the Server

Compromise in April 2016. (Id. at ¶ 12). Between April 2016 and August 2016, San

Jose and iNetworks exchanged emails about the Server Compromise, its causes, the

impact it had on San Jose’s business, and potential settlement offers. (Id. at ¶ 13;

Dkt. 25 ¶ 4).

       On January 31, 2018, San Jose filed a lawsuit against iNetworks in the Circuit

Court of Cook County alleging one count of negligence. (Dkt. 25 ¶ 7). iNetworks did

not inform Hartford Fire of the Server Compromise or the lawsuit until six months

later, on July 15, 2018. (Dkt. 21 ¶ 31). At that time, iNetworks asked Hartford Fire

for coverage under the Technology Policy. 1 (Id.). San Jose filed a Second Amended

Complaint on December 6, 2018, adding iNetwork Services as a defendant. (Dkt. 25

¶ 8). The Circuit Court of Cook County entered a default judgment against the

iNetwork defendants for $10,518,379 on May 21, 2019. (Id. at ¶ 9). On June 14, 2019,

Hartford filed a motion to intervene and vacate, which the Circuit Court of Cook

County granted. (Id. at ¶¶ 10, 12). San Jose’s lawsuit was dismissed on January 10,

2020 and is currently pending before an Illinois appellate court. (Dkt. 37 ¶¶ 1-2).



1iNetworks informed Hartford Casualty of the lawsuit and the Server Compromise on August 7, 2018.
On that date, iNetworks demanded Hartford Casualty defend and indemnify iNetworks and Smat
under the General Policy and the Umbrella Policy. (Dkt. 21 ¶¶ 33-34).

                                               3
          Hartford now seeks a declaratory judgment that it has no duty to defend or

indemnify iNetworks.

2. Relevant Policy Provisions

          Although Hartford issued three separate insurance policies to iNetwork, only

the Technology Policy is relevant to this motion. 2 The Technology Policy includes a

reporting requirement, which states in relevant part:

          This is a claims first made policy… Your policy applies only to claims
          when:

          the glitch occurs on or after the Retroactive Date and before the end of
          the policy period, and

          the claim is first made against any of you during the policy period and
          you use your best efforts to report such claim to us in writing as soon as
          practicable in accordance with the terms of this policy.

(Dkt. 1, Ex. 1, 16). This reporting requirement is described again in the “When We

Insure” section, which states that coverage is provided for a claim if “the claim

because of the glitch is first made against any of you during the policy period and

reported to us in writing by you using your best efforts to notify us as soon as

practicable after any specified insured becomes aware of it.” (Id. at 18).

          In addition to a reporting requirement, the Technology Policy also has a notice

condition, which states: “The named insured must notify us in writing as soon as

practicable of a glitch or circumstance that may result in a claim under this policy.”

(Dkt. 1, Ex. 1, 32). If the insured becomes aware of a glitch during the policy period,

it must provide written notice to Harford “within the policy period of: a. the specific



2   The Counts involving the other policies are unopposed.

                                                   4
glitch, the date of the glitch and the name of the potential claimant; b. the damages

which have or may result from the glitch; c. the circumstances by which you first

became aware of the glitch.” (Id.). This condition also states that “[i]f a claim is made

against any of you, as soon as any specified insured knows of such a claim, you must…

immediately send us copies of all demands, notices, summonses and legal papers…”

(Id. at 33).

       Finally, the Technology Policy defines “Glitch” as:

       Glitch means the following when actually or allegedly committed by you
       or on your behalf:
              1.     Negligent: act, error, or omission;
              2.     Breach of warranties or representations about the fitness,
              quality, suitability, performances or use of your technology
              services;
              3.     Failure of your technology services to perform the
              function or serve the purpose intended; and
              4.     Failure to prevent:
                     a. Denial of service;
                     b. Disruption of service;
                     c. Unauthorized access to, unauthorized use of,
                     repudiation of access to, tampering with or introduction of
                     malicious code into: firmware, data, software, systems or
                     networks;
                     d. Identity theft or disclosure of nonpublic personal
                     information; or
                     e. Disclosure of third party nonpublic corporate
                     information.

(Dkt. 1, Ex. 1, 17).

                             LEGAL STANDARD

       Summary judgment should be granted when “the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to judgment as

a matter of law.” Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317,



                                           5
322-23 (1986). A genuine dispute as to any material fact exists if “the evidence is such

that a reasonable jury could return a verdict for the nonmoving party.” Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The party seeking summary judgment

has the burden of establishing that there is no genuine dispute as to any material

fact. See Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

       Summary judgment is a particularly appropriate mechanism for resolving

cases involving the interpretation of written contracts. International Union of United

Auto., Aerosapce and Agric. Implement Workers of Am. v. Rockford Powertrain, Inc.,

350 F.3d 698, 703 (7th Cir. 2003). “Because contracts are interpreted as a matter of

law, claims that turn on the interpretation and construction of a contract, rather than

on disputed material facts, are suitable for resolution on a motion for summary

judgment.” W. Bend Mut. Ins. Co. v. Procaccio Painting & Drywall Co., Inc., 928 F.

Supp. 2d. 976, 981 (N.D. Ill. 2013), aff’d on other grounds, 794 F.3d 666 (7th Cir. 2015)

(citing Kmart Corp. v. Footstar, Inc., No. 09 CV 3607, 2012 WL 1080262, at *12 (N.D.

Ill. Mar. 30, 2012)).

                                    DISCUSSION

       The parties agree Illinois law governs their dispute. See Auto-Owners Ins. Co.

v. Websolv Computing, Inc., 580 F.3d 543, 547 (7th Cir. 2009). In Illinois, the

construction of an insurance policy is a question of law. County Mut. Ins. Co. v. Livorsi

Marine, Inc., 222 Ill. 2d 303, 311, 856 N.E.2d 338, 342 (Ill. 2006). An insurance policy

is to be construed as a whole, “giving effect to every provision, if possible, because it

must be assumed that every provision was intended to serve a purpose.” Valley Forge



                                           6
Ins. Co. v. Swiderski Elecs., Inc., 223 Ill. 2d 352, 362, 860 N.E.2d 307, 314 (Ill. 2006).

“If the words used in the policy are clear and unambiguous, they must be given their

plain, ordinary, and popular meaning.” Cent. Ill. Light Co. v. Home Ins. Co., 213 Ill.

2d 141, 153, 821 N.E.2d 206, 213 (Ill. 2004). “Although insurance policies are

construed liberally in favor of coverage, this rule of construction comes into play only

when the policy language is ambiguous.”. Livorsi Marine, 222 Ill. 2d at 311.

          As a preliminary matter, both parties agree that the Server Compromise

constitutes a “glitch” under the Technology Policy. (Dkt. 19, 2-3; Dkt. 24, 3). For the

sake of this motion, both parties agree that the emails between April 2016 and August

2016 constituted a “claim” by San Jose against iNetwork. 3 (Dkt. 19, 4; Dkt. 24, 3).

The Parties accordingly agree that both the glitch and the claim occurred during the

policy period of the Technology Policy. Finally, the Parties agree that Hartford Fire

did not receive notice of the lawsuit or the glitch until July 15, 2018. (Dkt. 19, 5; Dkt.

24, 4).

          The Parties diverge on whether the Technology Policy is a claims-made policy,

and whether iNetworks’ delay in reporting the lawsuit and glitch precludes coverage.

San Jose asserts that the Technology Policy is “not a pure claims-made policy, but is

a hybrid of both an occurrence policy and a claim-made policy.” (Dkt. 24, 10 n. 4). San

Jose then argues that iNetworks reported the lawsuit and glitch within a reasonable



3In a footnote, Hartford states: “The Technology Policy only provides coverage for claims first made
during the policy period. Hartford specifically reserves the right to deny coverage on the ground that
no claim was made during the policy period (Docket No. 1, Count II). Nevertheless, solely for the
purposes of this Motion, Hartford Fire will presume a claim was made during the policy period at
about the time of the alleged Server Compromise.” (Dkt. 19, 4). The Court thus proceeds on the
assumption that the emails constituted a claim made during the reporting period.

                                                  7
time, and therefore should be accorded coverage. Hartford counters that the

Technology Policy is a claims-made policy. It also argues that (1) iNetworks failed to

report any claim made during the policy period within a reasonable time, and (2)

iNetworks breached the Technology Policy’s notice conditions by failing to provide

notice of the Server Compromise and the resultant claim.

       First, San Jose argues that the Technology Policy is “a hybrid of both an

occurrence policy and a claim made policy.” (Dkt. 24, 10 n. 4). San Jose does not cite

to the text of the Technology Policy for this assertion. Rather, San Jose argues this is

the case because the Policy requires that the occurrence and the claim both occur

during the policy, and that the Technology Policy does not require that notice of the

claim be given during the policy period. San Jose fails to cite any caselaw in support

of its assertion.

       The Court is unpersuaded. The Technology Policy is clearly a claims-made

policy, which provides the insureds with coverage for claims by third parties that are

both made and reported during the applicable time period. 4 The plain text of the

Policy expressly identifies itself as a claims made policy at least twice: “this is a claims

first made and reported in writing policy” (Dkt. 1, Ex. 1, 13) and “this is a claims first



4 “By way of background, conventional liability insurance policies or ‘occurrence’ policies ‘insure
against a negligent or other liability-causing act or omission that occurs during the policy period
regardless of when a legal claim arising out of the act or omission is made against the
insured’…Because an occurrence policy can expose an insurance company to indefinite future liability,
companies often also offer a less expensive option known as a ‘claims-made’ policy, which generally
limits liability to claims made and reported during the policy period.” Pacific Ins. C. v. Eckland
Consultants, Inc., No. 00 C 2140, 2001 WL 1388297, at *3 (N.D. Ill. Nov. 5, 2001) (internal citations
omitted). Coverage under a claims-made policy is triggered when: (1) a claim is made during the policy
period, and (2) the claim is reported during the policy period (or, as is the case here, during some set
period after the expiration of coverage). Id. (citing Continental Casualty Co. v. Cuda, 306 Ill. App. 3d
340 (1999)).

                                                   8
made policy.” (Id. at 16). In addition to identifying itself as such, the Technology

Policy has the features of a claims-made policy: it requires that a claim be made

during the policy period and that the claim be reported “as soon as practicable.”

Importantly, “[a] ‘claims made’ policy can contain the ‘as soon as practicable’ language

and remain ‘claims made,’ since the ‘claims made’ character of a policy only turns on

the existence of the requirement that the claim be reported during the term of the

policy.” Nat’l Union Fire Ins. Co v. Bauman, No. 90 C 0340, 1992 WL 1738, at *4 (N.D.

Ill. Jan. 2, 1992) (citing Nat’l Union Fire Ins. Co. v. Talcott, 931 F.2d 166, 168-69 (1st

1991)); see also Executive Risk Indem., Inc. v. Chartered Benefit Servs., Inc., 03 C

3224, 2005 WL 1838433, at *10 (N.D. Ill. July 29, 2005). Such is the case here.

      Courts strictly construe notice requirements in claims-made policies and view

notice requirements as valid conditions precedent. See Montgomery Ward & Co. Inc.

v. The Home Ins. Co., 324 Ill. App. 3d 441 (2001) (“[a] notice provision [in an insurance

contract] is a valid condition precedent and not a mere technical requirement that

the insured is free to overlook or ignore with impunity”). Thus, “[b]reaching a policy’s

notice clause by failing to give reasonable notice will defeat the right of the insured

party to recover under the policy.” Livorsi Marine Inc., 222 Ill. 2d at 303. As

mentioned above, in order to provide coverage, the text of the Technology Policy

requires that a claim be made during the policy period and that iNetwork report that

claim “as soon as practicable.” (Dkt. 1, Ex. 1, 16). Illinois courts have interpreted the

phrase “as soon as practicable” to mean “within a reasonable time.” W. Am. Ins. Co.

v. Yorkville Nat’l Bank, 238 Ill. 2d 177, 201 (2010). Where, as here, the material facts



                                            9
are not in dispute, the reasonableness of notice to an insurer by an insured is a

question of law. Kerr v. Ill. Cent. R.R., 283 Ill.App.3d 574, 670 N.E.2d 759, 766 (Ill.

App. 1996). “The Illinois Supreme Court has looked to several factors in assessing

whether an insured’s notice is reasonable, including: (1) the language of the policy’s

notice provision; (2) the insured’s sophistication in the insurance matters; (3) the

insured’s awareness of an event which may trigger insurance coverage; (4) the

insured’s diligence in ascertaining whether the policy coverage is available; and (5)

prejudice to the insurer.” 5 Essex Ins. Co. v. Vill. of Oak Lawn, 189 F.Supp.3d 779, 790

(N.D. Ill. 2016) (citing cases); see also Great American E&S Ins. Co. v. Power Cell

LLC, 356 F. Supp. 3d 730 (N.D. Ill. 2018). Illinois courts have made clear that these

factors “may be considered and, though relevant, are not individually determinative.”

Id. (citing Hartford Cas. Ins. Co. v. ContextMedia, Inc., 65 F.Supp.3d 570, 579 (N.D.

Ill. 2014)).

        The first factor—the policy language—“does not aid in our reasonableness

analysis because it does not identify a specific timeframe for giving notice.” Yorkville,

238 Ill. 2d 177 at 186. Rather, the text of the policy requires that the insured notify

the insurer “as soon as practicable.” (Dkt. 1, Ex. 1, 16). This terminology does not

favor either party; whether iNetworks gave notice “as soon as practicable” is informed

by the Court’s assessment of the remaining factors.




5Hartford claims the Livorsi factors are only applied to occurrence policies and not to claims-made
policies. (Dkt. 30, 11-12). However, all cases cited by Hartford in support of that assertion were decided
before Livorsi.

                                                   10
        It is unclear whether the second factor—sophistication of the insured—favors

either party. San Jose argues that iNetworks was unsophisticated because it had only

filed one lawsuit in its history and was formed in 2012. Hartford counters that

iNetworks was sophisticated in commerce and insurance matters because it had

purchased multiple insurance policies through sophisticated insurance brokers.

Neither party has presented compelling arguments in its favor. This factor is a

neutral one.

        Third is the insured’s awareness of an event that may trigger insurance

coverage. This factor clearly favors Hartford. iNetworks was aware of the Server

Compromise in April 2016. (Dkt. 21 ¶ 13; Dkt. 25 ¶ 4). It was also aware that the

Server Compromise detrimentally impacted San Jose’s business operations, as San

Jose and iNetworks exchanged emails on the subject for three months. (Id.). And for

the sake of this motion, the Court presumes that a claim was made by at least August

2016. 6 iNetworks was clearly aware of an event that may have triggered insurance

coverage.


6  In addressing this factor, San Jose briefly argues that iNetworks did not believe the Server
Compromise or the emails constituted a claim because iNetworks thought it could recover all of San
Jose’s data, the parties were collaborating, and as of August 2016, iNetworks thought it had recovered
all of San Jose’s data. (Dkt. 24, 12). San Jose also argues that the record is underdeveloped, and that
the parties do not know when iNetworks knew that San Jose’s data had been irretrievably destroyed.
Thus, iNetworks did not realize that it needed to alert Hartford of the claim in August 2016. First, the
Court believes the record is sufficiently developed. It also believes that any failure to develop the record
lies at the foot of the parties. Following Hartford’s filing of the motion, San Jose asked the Court to
take discovery, which the Court granted over Hartford’s objection. (Dkt. 22). San Jose had adequate
time to develop a robust record. Second, the Court disagrees with San Jose’s characterization of the
emails. The emails clearly show two parties in hostile negotiations, including accusations of
wrongdoing and discussions of settlement offers. Third, even if San Jose is correct, and the August
2016 emails do not constitute a claim, this fact would not change the Court’s result. To trigger
coverage, the claim would have to have been made during the policy period, which ended in January
of 2017—five months after the date of the emails. There are two potential scenarios. Either a claim
was made after the August 2016 emails but before the expiration of the policy period, in which case

                                                    11
        The fourth factor is the insured’s diligence in ascertaining whether coverage is

available. This factor takes into account the insured’s justification for any delay;

under some circumstances, lengthy delays may be reasonable. Yorkville, 238 Ill.2d at

187 (collecting cases). The delay in this case exceeded two years after the Server

Compromise and claim, eighteen months after the expiration of the Technology

Policy, and six months after the filing of the lawsuit. The record is silent as to

iNetworks’ diligence in determining whether coverage existed, and the record

presents no justification for iNetworks’ delay.

        Finally, the fifth factor considers whether the insurer suffered prejudice as a

result of the delay. San Jose argues that Hartford was not prejudiced, as it was able

to intervene in the underlying lawsuit and vacate the $10 million default judgment

against iNetworks. Hartford argues that it was prejudiced as it was unable to

investigate the Server Compromise in real time, it was unable to provide iNetworks

with experts that could have mitigated the data loss, a current investigation would

be difficult given that “iNetworks Services no longer even exists as a functioning

entity,” and the relevant individuals may not be able to recall as much information

as they could have several years ago. (Dkt. 30 at 14). Hartford also notes that it is

unclear whether the hardware or software used have been preserved for testing. (Id.)

Hartford may well have been prejudiced by the delay. Moreover, the absence of

prejudice is not a dispositive factor. Livorsi, 222 Ill.2d at 316-17 (“even if there is no




the reporting delay of a year and a half year would result in no coverage, or the claim was made after
expiration of the policy period in which case there would still be no coverage. San Jose’s argument does
little to save its position.

                                                  12
prejudice to the insurer, a policyholder still must give reasonable notice according to

the terms of the insurance policy”).

      Although “length of delay” is not a delineated Livorsi factor, it bears note that

iNetworks reported the claim on July 15, 2018—over two years after the Server

Compromise and claim, and eighteen months after the expiration of the Technology

Policy, and six months after San Jose filed the underlying lawsuit. (Dkt. 19 at 5).

Under these circumstances, and considering the above factors, such a delay is not

“within a reasonable time.” Yorkville, 238 Ill. 2d at 201; James River Ins. Co. v.

TimCal, Inc., 2017 IL App (1st) 162116, 81 N.E.2d 185 (1st Dist. 2017) (reporting a

claim nine-months after it occurred and after expiration of the policy period was

unreasonable, and insurer need not provide coverage); IMC Global v. Continental Ins.

Co., 378 Ill.App.3d 797, 808, 883 N.E.2d 68, 80 (2007) (thirteen-month delay was

unreasonable and thus precluded coverage); Equity General Ins. Co. v. Patis, 119 Ill.

App.3d 232, 237-38, 456 N.E.2d 348, 352 (1983) (insured’s delay of four and a half

months in reporting a claim was unreasonable and therefore not “as soon as

practicable”). Because iNetworks failed to report the claim “as soon as practicable,”

Harford has no duty to defend or indemnify iNetworks for the claim. Hartford’s

motion is granted as to Count III.

      Hartford also argues that, in addition to failing to timely report the claim,

iNetworks breached the notice condition. The notice condition states, “the named

insured must notify [Hartford] in writing as soon as practicable of a glitch or

circumstance that may result in a claim under this policy.” (Dkt. 1, Ex. 1 at 32)



                                          13
(emphasis added). If the insured becomes aware of a glitch during the policy period,

it must provide written notice to Hartford “within the policy period of: a. the specific

glitch, the date of the glitch and the name of the potential claimant; b. the damages

which have or may result from the glitch; c. the circumstances by which you first

became aware of the glitch.” (Id.) (emphasis added). The notice condition also states

that “[i]f a claim is made against any of you, as soon as any specified insured knows

of such a claim, you must… immediately send us copies of all demands, notices,

summonses and legal papers…” (Id. at 33). Like the reporting requirement, “as soon

as practicable” in this context has been interpreted to mean “within a reasonable

period of time.” Yorkville, 238 Ill. 2d at 201.

      Hartford faults iNetworks for: (1) failing to provide notice during the policy

period of the glitch, including the date of the glitch, name of potential claimant, and

potential damages; (2) failing to provide notice of the circumstance that may give rise

to claim; and (3) failing to provide timely notice of the resulting claim. As noted above,

the Server Compromise constitutes both a glitch and a circumstance. iNetworks was

aware of the Serve Compromise as of April 2016, which was within the policy period.

(Dkt. 21 ¶ 12). It is also undisputed that iNetworks did not notify Hartford of the

Server Compromise until July 15, 2018. (Id. at ¶ 31). Accordingly, Hartford must

prevail on its first and second argument. iNetworks was required to notify Hartford

of the Server Compromise, the date of the Server Compromise, the potential

claimants affected, and the potential damages. Importantly, iNetworks was required

to notify Hartford before the expiration of the policy period, and even before a claim



                                            14
actually materialized. It failed to do so. Hartford is entitled to summary judgment on

Counts V and VI.

      Hartford’s final argument—that iNetworks failed to timely notify Hartford of

the claim—largely overlaps with Hartford’s arguments regarding iNetwork’s failure

to timely report the claim. The Court has already addressed those arguments and

determined that iNetworks’ lengthy delay in notifying Hartford of the claim was

unreasonable. Hartford is entitled to summary judgment on Count VII.

                                  CONCLUSION

       For the reasons stated above, the Court grants Hartford’s motion for summary

judgment on Counts I, III, V-VII, and IX-XIV. Counts II, IV, and VIII are dismissed

as moot.


                                           E N T E R:


Dated: March 27, 2020

                                           MARY M. ROWLAND
                                           United States District Judge




                                         15
